—Appeal by the de*553fendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered October 27, 1997, convicting him of robbery in the first degree and kidnapping in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court providently exercised its discretion in permitting the prosecutor to cross-examine the defendant regarding his prior offenses (see, People v Sandoval, 34 NY2d 371).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit (see, People v Chronis, 209 AD2d 712; People v Salimi, 159 AD2d 658). S. Miller, J. P., Friedmann, Florio and Smith, JJ., concur.